                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
UNITED STATES of AMERICA                  )
                                          )
      v.                                  )                    Criminal No.
                                          )                    16-10287-FDS
JONATHAN GONZALEZ,                        )
                                          )
            Defendant.                    )
__________________________________________)


                           ORDER CONCERNING COMPETENCY

SAYLOR, J.

       After a hearing, and for good cause shown, the Court makes the following findings and

orders pursuant to 18 U.S.C. § 4241:

       The Court adopts the findings and conclusions set forth in the report of Dr. Donald

Sherak, M.D., dated July 5, 2018, including that defendant Jonathan Gonzalez is suffering from a

Delusional Disorder, Mixed Type (Persecutory type); that his “current mental functioning

process is such that he is unable to arrive at decisions rationally, as his thinking is strongly

colored by significant relevant distortions that are due to mental illness” (Rept. at 12); that said

mental illness “prevent[s] him from appropriately engaging in a court process or to appreciate the

charges against him, or the proceedings of a trial as it would progress” (Rept. at 11); and that

such disorder may require antipsychotic medication administered continuously over an extended

period of time (Rept. at 14).

       The Court finds, by a preponderance of the evidence, that the defendant is suffering from

a mental disease or defect rendering him mentally incompetent to the extent that he is unable to
understand the nature and consequences of the proceedings against him or to assist properly in

his defense.

        The Court orders, pursuant to 18 U.S.C. § 4241(d), that the defendant be committed to

the custody of the Attorney General of the United States, and that the Attorney General shall

hospitalize defendant in a suitable facility for treatment for such a reasonable period of time, not

to exceed four months, as is necessary to determine whether there is a substantial probability that

in the foreseeable future he will attain the capacity to permit the proceedings to go forward.

        The Court further orders, pursuant to 18 U.S.C. § 4241(e), that if the director of the

facility in which the defendant is hospitalized determines that he has recovered to such an extent

that he is able to understand the nature and consequences of the proceedings against him and to

assist properly in his defense, the director shall promptly file a certificate to that effect with the

Clerk of Court for the United States District Court for the District of Massachusetts.

        The Court further orders that a copy of this Order be given to the United States Marshal;

that the U.S. Marshal make arrangements as are necessary for the hospitalization of the

defendant as required by this Order; that if the defendant is hospitalized outside the District of

Massachusetts, upon his return to the district from the facility, the U.S. Marshal immediately

notify this Court of that fact; and that the period of commitment from the date of the Court’s

Order be excluded in computing the time within which the trial of any such offense must

commence, pursuant to 18 U.S.C. § 3161(h)(1)(A).

So Ordered.


                                                        /s/ F. Dennis Saylor IV
                                                        F. Dennis Saylor IV
Dated: December 19, 2018                                United States District Judge




                                                   2
